DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     CHRISTOPHER WHEELER,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-2307

                             [July 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No.
17004388CT10A.

  Dameka L. Davis, Hollywood, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.